DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
Claims 1-12 are pending of which claims 8, 9, 11 and 12 for the reasons of record remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Pending claims 1-7 and 10 have been examined on the merits.
Applicant's amendment and argument filed August 25, 2021, in response to the non-final rejection, are acknowledged and have been fully considered. Any previous rejection or objection not mentioned herein is withdrawn.
In response to Applicant’s arguments and amendment that the claims containing trademarks/tradenames is sufficient, this is not found to be persuasive, because as stated in MPEP 2173.05(u):
“	If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name. 
If a trademark or trade name appears in a claim and is not intended as a limitation in the claim, the question of why it is in the claim should be addressed. If its presence in the claim causes confusion as to the scope of the claim, then the claim should be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”


	Applicant has further argued that the ground of rejection under 35 USC 102/103 that the reference does not teach a fermented extract, however the claims are recited with such a high degree of generality that the identity of the extract materially appears to be similar to the materials disclosed by the reference (anticipated/obvious) because the material of the reference is an extract of the ariel parts of C. aurantium, and the material difference between fermented and non-fermented extracts, if any, is not set forth materially (and therefore remains inclusive of and does not preclude the prior art materials) because the difference are not stated in the claims or of record. Further, the dependent claims 2-6 all depend from claim 1 but recite optional phrasing, not required of the extract (are “obtainable by” versus “obtained by”), and further even if the claims were to be amended to recite “obtained by”, would then be product-by-process claims, which MPEP 2113 states: “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”. 

	

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Karoui et al (BioMed Res. Intl., 2013; IDS).
The instant claims are drawn to a composition comprising Citrus aurantium (common name: bitter orange or sour orange) aerial part extract. The claims further recite broadly that the extract is flower extract (claim 7), and a fermented extract (claim 1), from Saccharomyces cerevisiae (claim 2), optionally of S. cerevisiae variety bayanus (claim 3) and strains identified in the claims according to the tradenames IOC Fizz+, IOC Divine, or IOC 18-2007 (claims 4-6 respectively), or in the form of a cosmetic (claim 10).
Koroui et al, however teaches aerial part extracts of C. aurantium, including from the peel and juice, optionally extracted with methanolic solvent (see e.g. abstract). The reference further teaches that “there is a need for isolation and characterization of natural antioxidant having less or no side effects…in order to replace synthetic antioxidants. The importance of aromatic plants as natural antioxidants has been well established” and that “Citrus essential oils are obtained as byproducts of the Citrus processing and are the most widely used essential oils in the world. In fact, Citrus fruit essential oils and their major components have gained acceptance in the food industry since they have been generally recognized as safe. Citrus essential oils have a wide range of uses. Primarily, they are used as aroma flavor…employed as flavouring agents to mask unpleasant tastes…Additionally, in perfumery and cosmetics, the low volatile essential oil components play an important role as head notes”, and the reference assessed the antioxidant capacity of C. aurantium extracts (Id. at § 1 (Introduction), see also for example 2.6-2.13, 3.1,  internal citations omitted for clarity)
Although the reference does not teach the claimed ferments of S. cerevisiae var. bayanus or strains IOC FIZZ+, IOC DIVINE, IOC 18-2007, the claims and disclosure do not recite or 
	The cited reference of Koroui et al discloses a composition comprising an aerial plant part extract of bitter orange which appears to be identical to the presently claimed composition since it was isolated from the same source material, produces an extract having bioactive component materials, and also discloses that whereas the source material provides low volatile essential oils, that also in “perfumery and cosmetics” that “the low volatile essential oil components play an important role as head note” §1 at paragraph 2), though obtainable by process steps other than the yeast fermentation process instantly claimed. Consequently, the claimed composition appears to be anticipated by the reference.
	In the alternative, even if the composition (with respect to selection of the extraction process steps or yeast selection) is not identical to the referenced C. aurantium extract composition, with regard to some unidentified characteristics (in the extract optionally imparted by the fermentation), the differences between that which is claimed and that which is disclosed, is so slight that the referenced composition is likely to inherently possess the same characteristics of the claimed composition, particularly in view of the similar characteristics which they have been shown to share (e.g. both have the same resultant “extract” (claims 1-7,10) or “cosmetic” (claim 10)).  Thus, the claimed composition would have been obvious to those of ordinary skill in the art within the meaning of 35 USC § 103(a).
Please note that although the claims recite (claim 7) a “flower” extract. Again it is not enumerated what materials in the extract as claimed are materially different than the extract of the fruit extract which emerges therefrom, and further the reference teaches that antioxidant Citrus spp., or C. aurantium, plant part imparted upon the extract, as instantly claimed. See also MPEP 2113 which in par states: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” 
	Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azhdarzadeh F et al ("Chemical Composition and Antimicrobial Activity of Leaf, Ripe and Unripe Peel of Bitter Orange (Citrus aurantium) Essential Oils" Nutr. and Food Sci. Res., Vol. 3 (No. 1; Jan-Mar), January 2016, 3(1), pp43-50; odi:10.18869/acadpub.nfsr.3.1.43.  (Year: 2016). 	 
Citrus aurantium (bitter orange) aqueous extract solution which is distilled and an orange juice (broadly Citrus aurantium extract), to which also contains a S. cerevisiae inoculum and which is fermented. 
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, including the following proviso presented to advance compact prosecution and for clarity of the record:  Please note, the grounds of rejection and objection of record may be overcome by reciting, the material differences and/or features of the extract precluding the prior art composition, for example the following, or similar to: 
“1. An extract of aerial parts of Citrus aurantum, wherein the extract is in a form and effective amount suitable for cosmetic and/or dermatological use.”.  
Appropriate correction and response is required. 
Conclusion
	No claims are presently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Applicant is advised to participate in the after-final consideration pilot program.  Applicant is reminded of the PTO’s policies and procedures in this program for responding to final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patents/init_events/afcp.jsp, After-Final Consideration Pilot 2.0 (AFCP 2.0).  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/AARON J KOSAR/            Primary Examiner, Art Unit 1655